        Case 2:19-cv-11286-WBV Document 12 Filed 09/14/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA

JAREN VALDIZ WILLIAMS                                      CIVIL ACTION

VERSUS                                                     NO.    19-11286-WBV

SOCIAL SECURITY ADMINISTRATION                             SECTION AD@ (3)

                                      ORDER

      The Court, having considered the Complaint, the record, the applicable law,

the Magistrate Judge’s Report and Recommendation, and the lack of any objections

thereto, hereby approves the Magistrate Judge’s Findings and Recommendation and

adopts it as its opinion.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Complaint is DISMISSED

WITHOUT PREJUDICE for failure to prosecute under Federal Rule of Civil

Procedure 41(b), and for failure to comply with this Court’s orders.

      New Orleans, Louisiana, September 14, 2020.




                                       ______________________________
                                       WENDY B. VITTER
                                       United States District Judge
